DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 02/09/2021 has been entered. Claims 2, 4, 21, 22 and 24-27 have been cancelled. Claims 1, 3, 5-20 and 23 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 2020/0035625) in view of Kim et al (US Pub 2020/0105703).
Regarding claim 15, Wang (fig. 5) teaches a semiconductor device package, comprising:
a circuit layer (metallization layer 154a, [0057]) having a first surface and a second surface opposite to the first surface;
an electronic component (die 130, [0040]) disposed on the first surface of the circuit layer;

a package body (insulating encapsulation 140', [0052]) disposed on the first surface of the circuit layer and covering the conductive element, wherein the package body (140') has a cavity to accommodate the electronic component.
Wang teaches the package body and electronic component, but does not teach the package body is spaced apart from the electronic component.
Kim (fig. 9) teaches wherein the package body (core insulating layer 111a, [0070]) has a cavity (recessed portion 110H, [0082]) to accommodate the electronic component (chip 120, [0075]), and the package body (111a) is spaced apart from the electronic component (120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the package body of Wang with core insulating layer 111a is spaced apart from the chip 120 of Kim in order to “solve a problem due to the occurrence of a warpage phenomenon” as taught by Kim, [0058].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Kim, and further in view of Elsherbini et al (US Pub 2020/0105653).
Wang teaches the conductive element (conductive pillar 120, [0045]), but does not teach a length of the conductive element is equal to or greater than 200 micrometers.
Elsherbini (fig. 1A) teaches wherein a length of the conductive element (conductive pillar 152, [0035]) is equal to or greater than 200 micrometers ("a thickness (e.g., z-height) between 50 microns and 1000 microns", [0035]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive pillar 120 of Wang with 50 microns and 100 microns height conductive pillar 152 of Elsherbini in order to provide "suitable size and shape" of the conductive pillar as taught by Elsherbini, [0035],

Allowable Subject Matter
Claims 1, 3, 5-14, 18-20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a conductive layer having a first surface;
a first conductive pillar disposed on the first surface of the conductive layer; a circuit layer disposed over the conductive layer, the circuit layer having a first surface facing the conductive layer; a second conductive pillar disposed on the first surface of the circuit layer a conductive adhesion connecting the first conductive pillar with the second conductive pillar: a third conductive pillar disposed on the first surface of the conductive layer: and a fourth conductive pillar disposed on the first surface of the circuit layer, wherein the first conductive pillar is physically spaced apart from the second conductive pillar and electrically connected to the second conductive pillar, the third conductive pillar is connected to the fourth conductive pillar through the conductive adhesion, and a diameter of the third conductive pillar is different from a diameter of the first conductive pillar and/or a diameter of the fourth conductive pillar is different from a diameter of the second conductive pillar (claim 1); and a method for manufacturing a semiconductor device package, comprising: (a)    providing a first structure having a conductive layer and a first conductive pillar disposed on the conductive layer, wherein operation (a) further comprises attaching a backside surface of an electronic component to the conductive layer: (b)    providing a second structure having a circuit layer and a second conductive pillar disposed on the circuit layer, wherein the second structure further comprises a third conductive pillar disposed on the circuit layer and electrically connected to an active surface of the electronic component: and (c)    connecting the first conductive pillar with the second conductive pillar through a conductive adhesion; and (d)    forming a package body between the first structure and the second structure to cover
the electronic component, the first conductive pillar, the second conductive pillar and the
conductive adhesion (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892